Case 5:20-cv-01624-ODW-KK Document 13 Filed 12/17/20 Page 1 of 5 Page ID #:115




 1                                                                                     O
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   SEAN LICEA,                                 Case № 5:20-cv-01624-ODW (KKx)
12                     Plaintiff,                ORDER GRANTING
13         v.                                    MOTION TO REMAND [8]
14   THE HOME DEPOT INC.,
15
                       Defendant.
16
17
18                                  I.   INTRODUCTION
19         Plaintiff Sean Licea initiated this action against Defendant The Home Depot,
20   Inc. in the Superior Court for the State of California, County of Riverside. (See
21   Notice of Removal (“NOR”) ¶ 1, ECF No. 1.) Licea seeks declaratory, injunctive, and
22   monetary relief for Home Depot’s alleged violations of (1) the California Unruh Civil
23   Rights Act (“Unruh”), Cal. Civ. Code §§ 51 et seq., and (2) the California Disabled
24   Persons Act (“CDPA”), Cal. Civ Code §§ 54, et seq.         (NOR Ex. A (“Compl.”)
25   ¶¶ 36–61, ECF No. 1-1.) On August 12, 2020, Home Depot removed the action to this
26   Court on the basis of federal question jurisdiction pursuant to 28 U.S.C. § 1331.
27   (NOR ¶ 3.) Home Depot avers that Licea’s claims raise a federal question because
28   they are predicated on a violation of the Americans with Disabilities Act (“ADA”), 42
Case 5:20-cv-01624-ODW-KK Document 13 Filed 12/17/20 Page 2 of 5 Page ID #:116




 1   U.S.C. §§ 12182 et seq. (NOR ¶¶ 3–4.) Licea moves to remand for lack of subject
 2   matter jurisdiction. (Mot. to Remand (“Motion” or “Mot.”), ECF No. 8.) For the
 3   following reasons, Licea’s Motion is GRANTED.1
 4                                II.          LEGAL STANDARD
 5          Federal courts have subject matter jurisdiction only as authorized by the
 6   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
 7   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
 8   may be removed to federal court only if the federal court would have had original
 9   jurisdiction over the suit.         28 U.S.C. § 1441(a).       Federal courts have original
10   jurisdiction where an action arises under federal law or where each plaintiff’s
11   citizenship is diverse from each defendant’s citizenship and the amount in controversy
12   exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a).
13          The removal statute is strictly construed against removal, and “[f]ederal
14   jurisdiction must be rejected if there is any doubt as to the right of removal in the first
15   instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). A court resolves all
16   ambiguity in favor of remand to state court, and the party seeking removal bears the
17   burden of establishing federal jurisdiction. See id.
18                                      III.     DISCUSSION
19          Licea argues the Court must remand because his state-law claims do not give
20   rise to federal question jurisdiction. (Mot. 2–4.) In opposition, Home Depot contends
21   that Licea’s claims are premised “solely” on violation of the ADA, making federal law
22   a necessary element of his claims. (See Opp’n to Mot. (“Opp’n”) 1, ECF No. 9.)
23          Generally, a state law claim gives rise to a federal question only when a federal
24   law is a necessary element of the state claim. Wander v. Kaus, 304 F.3d 856, 857–58
25   (9th Cir. 2002). However, the “mere presence of a federal issue in a state cause of
26   action does not automatically confer federal-question jurisdiction.”             Merrell Dow
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
Case 5:20-cv-01624-ODW-KK Document 13 Filed 12/17/20 Page 3 of 5 Page ID #:117




 1   Pharms. Inc. v. Thompson, 478 U.S. 804, 813 (1986).           “When a claim can be
 2   supported by alternative and independent theories—one of which is a state law theory
 3   and one of which is a federal law theory—federal question jurisdiction does not attach
 4   because federal law is not a necessary element of the claim.” Rains v. Criterion Sys.,
 5   Inc., 80 F.3d 339, 346 (9th Cir. 1996).
 6         In the present context, Unruh and the CDPA may be violated in a number of
 7   ways, only one of which is an ADA violation. See Cal. Civ. Code §§ 51(f), 54.1(d).
 8   In his Complaint, Licea pleads alternate theories of liability for both his Unruh and
 9   CDPA claims, such that neither is premised exclusively upon violation of the ADA.
10   (See Compl. ¶¶ 37–49, 55–59.)       Thus, the federal law theory is not a necessary
11   element of the Unruh claim and federal question jurisdiction does not attach. See
12   Licea v. Reebok Int’l Ltd, No. CV 19-00970 TJH (Ex), 2019 WL 4014431, at *1 (C.D.
13   Cal. Aug. 23, 2019) (remanding because “the Unruh Act’s incorporation of the ADA
14   is insufficiently substantial to make the ADA a necessary element”).
15         Home Depot argues the Court should not remand because Licea will abandon
16   his non-ADA theory of liability once firmly in state court, and his non-ADA theory of
17   liability is not actionable.   (Opp’n 1, 7–8.)      But the Court evaluates removal
18   jurisdiction based on a federal question from the complaint as it existed at the time of
19   removal. Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1065 (9th Cir. 1979).
20   Licea’s Complaint clearly alleges alternate theories of liability under both state and
21   federal law, as discussed above. The Court declines to speculate as to how Licea may
22   pursue his claims going forward.          See Martinez v. Greatcollections.com, LLC,
23   No. 8:19-CV-01647-JLS (KESx), 2019 WL 4742299, at *2 (C.D. Cal. Sept. 27, 2019)
24   (declining to “speculate about developments that may alter the jurisdictional analysis
25   down the road”). Similarly, the merits of Licea’s state-law claims are not presently
26   before the Court; rather, the Court considers only whether Licea’s Complaint gives
27   rise to federal question jurisdiction. It does not. As such, the Court must remand, and
28   Licea’s Motion is GRANTED.




                                                  3
Case 5:20-cv-01624-ODW-KK Document 13 Filed 12/17/20 Page 4 of 5 Page ID #:118




 1          Lastly, Licea requests an award of fees and costs incurred as a result of Home
 2   Depot’s removal. (Mot. 4–8.) “An order remanding the case may require payment of
 3   just costs and any actual expenses, including attorney fees, incurred as a result of the
 4   removal.” 28 U.S.C. § 1447(c). “[T]he standard for awarding fees should turn on the
 5   reasonableness of the removal.” Martin v. Franklin Cap. Corp., 546 U.S. 132, 141
 6   (2005).    Here, a fee award is not appropriate.     First, “Wander does not directly
 7   foreclose Defendant’s argument regarding the inclusion of a request [for] injunctive
 8   relief.”   Castillo v. Tamara Mellon Brand, Inc., No. CV 19-10466-GW-MRWx,
 9   2020 WL 703693, at *3 (C.D. Cal. Feb. 10, 2020) (denying fee award because
10   removal was not objectively unreasonable “in the absence of binding precedent”).
11   Second, “the fee applicant bears the burden of establishing entitlement to an award
12   and documenting the appropriate hours expended and hourly rate,” Hensley v.
13   Eckerhart, 461 U.S. 424, 437 (1983), and Licea and his counsel have not met this
14   burden. Licea’s counsel submits declaration testimony merely attesting that “[his]
15   office” has “spent a total of 8.2 hours of time, totaling $4,270.00.” (Decl. of Eric D.
16   Zard ¶ 5, ECF No. 8-2.) Licea’s counsel also states his billing rate is $625.00 per
17   hour, while his associates’ rate is $525.00 per hour, (id. ¶ 6), but without any more
18   information, it would be impossible for the Court to analyze the reasonableness of
19   Licea’s fee request. Accordingly, Licea’s fee request is DENIED.
20                                  IV.    CONCLUSION
21          In summary, the Court GRANTS Licea’s Motion to Remand and DENIES
22   Licea’s request for fees. (ECF No. 8.) The Court REMANDS this action to the
23   Superior Court for the State of California, County of Riverside, Case
24   No. MCC2000981.
25   //
26   //
27   //
28   //




                                                4
Case 5:20-cv-01624-ODW-KK Document 13 Filed 12/17/20 Page 5 of 5 Page ID #:119




 1   All dates and deadlines in this action, including the Scheduling Conference set for
 2   Monday, December 21, 2020, are hereby VACATED. The Clerk of the Court shall
 3   close the case.
 4
 5         IT IS SO ORDERED.
 6
 7         December 17, 2020
 8
 9                              ____________________________________
10                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              5
